Case 6:20-cv-00834-RRS-PJH Document 33 Filed 04/16/21 Page 1 of 1 PageID #: 181




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 CHANTE JOHNSON                                 CASE NO. 6:20-CV-00834

 VERSUS                                         JUDGE ROBERT R.
                                                SUMMERHAYS

 CITY OF NEW IBERIA ET AL                       MAGISTRATE JUDGE PATRICK
                                                J. HANNA


                                       JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, Defendants’ motion to dismiss (Rec. Doc. 29) is

 GRANTED in full and, accordingly, Plaintiff’s suit is DISMISSED in its entirety,

 with prejudice at Plaintiff’s cost.

       Signed at Lafayette, Louisiana, this 16th day of April, 2021.



                                         _______________________________
                                         ROBERT R. SUMMERHAYS
                                         UNITED STATES DISTRICT JUDGE
